Citation Nr: 1628789	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  12-04 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a laceration of the left ring finger.

2.  Entitlement to service connection for a cervical spine condition.

3.  Entitlement to service connection for a lumbar spine condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to January 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran filed a Notice of Disagreement (NOD) indicating his disagreement with the assignment of the initial noncompensable rating for the left ring finger laceration residuals.  The Veteran also disagreed with the decision by the RO to not reopen the previously-denied claims of service connection for a cervical spine condition and a lumbar spine condition.  The RO issued a Statement of the Case (SOC) in December 2011 and the Veteran filed a substantive appeal, VA Form 9, in February 2012.  

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A copy of the hearing transcript has been associated with the claims file.

In August 2015, the Board denied the Veteran's claims of entitlement to service connection for a cervical spine condition and entitlement to service connection for a lumbar spine condition.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Court granted the Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's decision regarding these issues, and remanding the claims to the Board for further proceedings consistent with the joint motion.  The JMR noted that the issue of entitlement to an initial compensable rating for residuals of a laceration of the left ring finger had been remanded by the Board and the parties requested the Court not disturb that finding.  That issue has been returned to the Board after the RO completed the requested development.  

Upon review, the issue of entitlement to service connection for paralysis of the left median nerve, including on a secondary basis, appears to have been raised by the record.  See January 2016 VA Examination Report.  As this discrete issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for appropriate action in accordance with the revised regulations concerning the filing of claims.  79 Fed. Reg. 57660 (September 24, 2014); 38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to service connection for a cervical spine condition and a lumbar spine condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's residuals of a left ring finger laceration have been productive of painful motion.

2.  The Veteran's residuals of a left ring finger laceration are not manifested by any painful or unstable scars, nor is any such scarring deep and nonlinear.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but not higher, for painful motion due to residuals of a left ring finger laceration are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5227, 5230, 5309 (2015).

2.  The criteria for an initial compensable rating for residuals of a left ring finger laceration have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5230-7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence she is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by letters in January 2010 and September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

However, with regard to the Veteran's initial rating claim, where, as here, entitlement to disability benefits has been granted and an initial rating has been assigned, the original claim has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained private treatment records, VA treatment records, the Veteran's statements, and has provided the Veteran with VA examinations.  The reports of the VA examinations included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran, as well as sufficient clinical and diagnostic findings for purposes of determining the nature of the Veteran's residuals of a laceration of the left ring finger.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2015); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2015, the Veteran's representative asked specific questions directed at identifying whether the Veteran met the criteria for an increased rating.  The VLJ specifically sought to identify pertinent evidence not currently associated with the claims, and the Veteran also volunteered his treatment history. Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that no further action pursuant to Bryant is necessary.

Additionally, the RO substantially complied with prior remand instructions, which included obtaining ongoing and relevant VA treatment records and private treatment records and providing a VA examination for the Veteran's claim of entitlement to initial compensable rating for residuals of a laceration of the left ring finger.  The records were obtained and a VA examination was conducted.  The examination has been deemed to be adequate for purposes of deciding the claim on appeal.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating

a.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's claim of entitlement to service connection for residuals of a laceration of the left ring finger was granted in an April 2010 rating decision.  The RO rated this condition as noncompensable under hyphenated diagnostic codes 5230-7805.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Where the particular disability for which the Veteran is service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected but also the anatomical location and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 5230, the sole and maximum evaluation of zero percent is assigned for any limitation of motion of the right or little finger, of either the major or minor hand.  38 C.F.R. § 4.71a.

Other potentially applicable diagnostic criteria include diagnostic code 5309, for injury to muscle group IX, which includes the intrinsic muscles of the hand and corresponding diagnostic code 5227 for favorable or unfavorable ring or little finger ankylosis of the major or minor hand.  This provision applies to the intrinsic muscles that supplement function of the forearm muscles in delicate manipulative movements.  The intrinsic muscles include the thenar eminence; short flexor, opponens, abductor and adductor of the thumb; hypothenar eminence; short flexor, opponens and abductor of the little finger; 4 lumbricales; 4 dorsal and 3 palmar interossei.  A Note to the criteria further states that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bone, joints, tendons, etc.  Rate on limitation of motion, minimum of 10 percent.  38 C.F.R. § 4.73, Diagnostic Code 5309.

Under Diagnostic Code 5227, the sole and maximum evaluation of zero percent is assigned for favorable or unfavorable ring or little finger ankylosis of the major or minor hand.  The Note to the criteria also states to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with the overall function of the hand.  38 C.F.R. § 4.71a.

Diagnostic Code 5155 contemplates amputation of the ring finger, and a 20 percent evaluation is assigned for the major or minor hand, ring finger amputation with metacarpal resection (more than half the bone lost).  Without resection of the metacarpal, major or minor hand, ring finger amputation at the proximal interphalangeal joint or proximal thereto warrants a rating of 10 percent.  38 C.F.R. § 4.71a.

Diagnostic Code 5156 contemplates amputation of the little finger, and a 20 percent evaluation is assigned for the major or minor hand, little finger amputation with metacarpal resection (more than half the bone lost).  Without resection of the metacarpal, major or minor hand, little finger amputation at the proximal interphalangeal joint or proximal thereto warrants a rating of 10 percent.  38 C.F.R. § 4.71a.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. quoting 38 C.F.R. § 4.40. 

The diagnostic codes that focus on ankylosis or limitation of motion of single or multiple digits of the hand are found at 38 C.F.R. § 4.71a, Codes 5216 to 5230.  According to Note (1) of the "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand" Table in 38 C.F.R. § 4.71a, for digits II through V, the metacarpophalangeal joint has a range of motion of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of motion of zero to 100 degrees of flexion, and the distal interphalangeal joint has a range of motion of zero to 70 or 80 degrees of flexion. 

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).

When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (2).

Evaluation of ankylosis of the index, long, ring, and little fingers: (i) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulation of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) If both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) If only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as unfavorable ankylosis; and (iv) If only the metacarpophalangeal or proximal interphalangeal is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip(s) and the proximal transverse crease of the palm, with the finger(s) flexed to the extent possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (3).

Under Diagnostic Code 7805, scars, other (including linear scars) and other effects of scars may be evaluated under Diagnostic Codes 7800-7804.  Diagnostic Code pertains to scars affecting the head, face, or neck.  Diagnostic Code 7801 pertains to burn scars or scars due to other causes not of the head, face, or neck, that are deep and nonlinear.  A 10 percent rating is warranted under Diagnostic Code 7802 for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear with an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2014).  Finally, scars, unstable or painful, may be evaluated under Diagnostic Code 7804, which provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2015).

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

b. Factual Background

The Veteran was provided a VA examination in March 2010.  The Veteran suffered a laceration of his left ring finger when he was shaving with a razorblade while on active duty in August 1974.  He underwent a surgical repair to repair the profundus tendon laceration.  The Veteran reported a decrease in hand strength and, on examination, he had a limitation of motion.  But, on repetitive motion, there was no additional limitation of motion.  The Veteran exhibited metacarpophalangeal joint range of motion from 0 degrees to 90 degrees, proximal interphalangeal joint range of motion from 0 degrees to 100 degrees, and distal interphalangeal joint range of motion from 10 degrees to 70 degrees.  The examiner noted that the left ring finger has a "mallet finger" flexion deformity and lacks the capability to fully extend to zero degrees.  His sensation was intact, his nail bed was normal, and there was no color changes or edema noted.  There was no tenderness to the left ring finger on palpation.  His grip strength was 4 out of 5 in the left hand.  

At his March 2015 Board hearing, the Veteran reported that the area around his laceration is painful at times.  He stated that he cannot "hold anything" with it and he has a limited range of motion that affects his ability to use that hand.  He specifically stated that he has no movement in the top part of his finger; he also reported that he experiences numbness in the top part of the finger.  He stated that he must use his other three fingers in his left hand and cannot use his ring finger to grip or hold things; he stated that he has "no use" in the ring finger and that it does not "do anything."  He indicated that the finger does not move at all and that it is "wired in place."  He further stated that he sometimes experiences pain when he tries to use his left hand and that he experiences the pain "more often than not."  

A hand examination was provided in January 2016.  The examiner reviewed the file, the VA treatment records, and the remand.  The examiner noted the diagnosis of laceration of the left ring finger.  The examiner also noted the history related to the Veteran's disability, including that he incurred the original injury when he was shaving with a razor blade.  The examiner noted that the Veteran had undergone surgical repair to repair the profundus tendon laceration.  The Veteran reported no change in his left hand condition.  The Veteran reported that he had left hand pain occurring three times a month, which included pain that lasted two or three days.  The Veteran indicated that he relied on remaining fingers for the use of his hand and denied the use of pain medication for left hand pain.  The examiner noted that he did not agree with the 2010 examination of the left hand regarding the Veteran's flexion deformity and inability to fully extend.  The examination revealed that the extension of the distal interphalangeal joint was 0 degrees with active range of motion but 70 degrees with passive range of motion.  The Veteran reported flare ups in the hand, finger, or thumb joints; which he stated occurred three times per month and lasts two or three days.  The Veteran reported functional loss or functional impairment; he stated that he grips using his other fingers.  

The examiner noted that the Veteran had abnormal range of motion in the left ring finger.  He had maximum extension to 0 degrees and flexion to 90 degrees in the metacarpophalangeal joint, 75 degrees in the proximal interphalangeal joint, and 0 degrees in the distal interphalangeal joint.  There was no gap between the pad of the thumb and the fingers and no gap between the finger and proximal transverse crease of the hand on maximal finger flexion.  The examiner noted that the abnormal range of motion contributes to functional loss insofar as it limits the Veterans handling and fingering.  No pain was noted on examination.  The Veteran performed repetitive use testing and there was no additional loss of range of motion or functional loss after three repetitions.  The Veteran was examined immediately after repetitive use over time and pain, weakness, fatigability, or incoordination did not significantly limit the functional ability with repeated use over time.  The examination was not performed during a flare-up and the examiner noted that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with flare-ups.  The Veteran's left hand grip exhibited full strength and there was no muscle atrophy.  The examiner noted the scar on the Veteran's finger but noted that it was not painful or unstable, did not have a total area equal to or greater than 39 square centimeters, and was not located on the head, face, or neck.  The scar was noted to be 5.5 centimeters by .1 centimeter.  Diagnostic testing was not performed.  The examiner reiterated that the Veteran had functional limitation insofar as he had limited capacity to handle and finger.  

A separate scars examination was provided in January 2016, as well.  The examiner reviewed the claims file, the VA treatment records, and the remand.  The examiner noted that the scar was linear and 5.5 centimeters long.  The examiner noted that the scars did not result in limitation of function or have any other pertinent physical findings, complications, conditions, signs and/or symptoms.  The examiner also noted that the scar did not impact the Veteran's ability to work.  

c.  Analysis

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's residuals of a laceration of the left ring finger are properly rated as 10 percent disabling, and no higher, throughout the appeal period.  The Board notes that the highest possible rating for limitation of motion of the left ring finger and unfavorable or favorable ankylosis of left ring finger is a noncompensable rating, even when taking into consideration the provisions of DeLuca.  See Sowers v. McDonald, 27 Vet. App. 472, 478-79 (2016) (38 C.F.R. § 4.59 is limited to diagnostic code applicable to the claimant's disability, and is read in conjunction with, and is subject to, a relevant diagnostic code).  Nonetheless, as discuss above, the Note following diagnostic code 5309 instructs that the hand is so compact a structure that isolated muscle injuries are rare, being nearly always complicated with injuries of bone, joints, tendons, etc.  Rate on limitation of motion, minimum of 10 percent.  38 C.F.R. § 4.73.  

In applying diagnostic code 5309, by analogy, the Board is also permitted to consider functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  As noted previously, in Mitchell, supra, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, quoting 38 C.F.R. § 4.40.  The intent of 38 C.F.R. § 4.59 is to recognize painful motion, and the Veteran has repeatedly reported pain and numbness on use of the left ring finger joint.  Therefore, the Board finds that for the period under question, the Veteran's residuals of a laceration of the left ring finger is characterized by subjective complaints of pain, and thus would presumably result in functional impairment due to pain on use of the left ring finger joint.  Accordingly, resolving doubt in the Veteran's favor, the Board finds it reasonable to conclude that the Veteran is entitled to a minimum 10 percent rating, and no higher, pursuant to Mitchell, DeLuca, and 38 C.F.R. §§ 4.40, 4.59, 4.73, Diagnostic Code 5309.

Additionally, the Board notes that the evidence shows that the Veteran has 0 degrees of range of motion in his distal interphalangeal joint such that the joint appears to be ankylosed.  However, because the Veteran has only one digit affected, consideration of other potentially applicable ratings due to ankylosis, including amputation, is not appropriate.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (2).  Further, the Board notes that a compensable evaluation is not warranted for ankylosis affecting only the distal interphalangeal joint, which is the Veteran's affected joint.  See 38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (3).  Given this, no other potentially applicable Diagnostic Codes or rating criteria are for application.  Hence, the Board finds that diagnostic code 5309 best represents the Veteran's overall disability picture.  That is, limitation of motion and ankylosis of the ring finger only allow for a noncompensable rating under applicable diagnostic codes while diagnostic code 5309 allows for a minimum 10 percent rating based on limitation of motion.  Therefore, the Veteran's residuals of a laceration of the left ring finger is most appropriately evaluated at 10 percent disabling, as rated by analogy, pursuant to Diagnostic Code 5309 and 38 C.F.R. §§ 4.40, 4.59.

Additionally, under Diagnostic Code 7804, a 10 percent evaluation is warranted for one or two scars that are painful or unstable.  The Veteran denied that the scar was painful; it was also noted to not be unstable or larger than 39 square centimeters.  As such, with only a single nonpainful scar, an evaluation of 10 percent is not warranted under Diagnostic Code 7804.  The Board notes that higher or separate evaluations are not warranted under any other Diagnostic Code.  As the Veteran's scarring is neither nonlinear nor deep, Diagnostic Codes 7801 and 7802 are not applicable.  

III.  Additional Considerations 

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his residuals of a laceration of the left ring finger.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5230-7805, 4.124a, Diagnostic Code 8515 (2014); see also Fenderson, supra. 

The Board has also considered whether the Veteran's residuals of a laceration of the left ring finger presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. 

Specifically, the Board finds that the rating criteria for the Veteran's service-connected residuals of a laceration of the left ring finger adequately contemplate the levels of impairment that are demonstrated in the evidence of record.  As noted above, musculoskeletal disability ratings contemplate factors such as functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint, as well as actually painful, unstable, or malaligned joints due to healed injury.  The disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by these applicable rating criteria.  The Veteran has not described any exceptional or unusual features associated with the service-connected disabilities being rated herein.  Further, the Board has assigned a 10 percent rating for the painful motion caused by his residuals of a laceration of the left ring finger, which contemplates his subjective complaints of pain as well as his functional impairment.  Thus, the Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  In this case, the evidence does not show, and the Veteran does not contend, that his disability renders him unable to obtain and maintain substantially gainful employment.  Indeed, during many of the Veteran's VA examinations, the examiners found that the Veteran may have some limitations caused by his residuals of a left ring finger laceration; however, his functional impairment was not so great as to inhibit his ability to obtain and maintain substantially gainful employment.  Therefore, entitlement to TDIU is not raised by the Veteran or the record in connection with the issues before the Board and, as such, need not be further addressed.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  Reasonable doubt has been resolved in favor of the Veteran when possible.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial 10 percent rating, and no higher, for residuals of a laceration of the left ring finger is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the issues of entitlement to service connection for a cervical spine condition and a lumbar spine condition. 
 
In the April 2016 JMR, the parties agreed that the Board erred in failing to address evidence that the Veteran had submitted in April 2015.  The parties also agreed that the Veteran had not submitted a waiver of that evidence, as required for 38 C.F.R. § 20.1304(c).  Finally, the parties agreed in finding that the Board erred in finding that the March 2010 VA examination was adequate and that a new examination was not warranted.  The parties agreed that the evidence submitted in April 2015 had not been reviewed by the March 2010 VA examiner and may impact the opinions, as they relate to the Veteran's symptoms and diagnoses prior to 2004.  

In light of this additional relevant evidence associated with the file after the March 2010 VA examination and opinion, the Board finds that an addendum opinion should be obtained, with consideration given to the evidence submitted in April 2015.  

Additionally, the statement submitted by the Veteran in April 2015 indicated that the Veteran had a private physician who was not willing to provide letters or statements in support of his claim.  However, it is not clear whether all of the records from that private physician are associated with the file.  On remand, before obtaining an addendum examination and/or opinion, the RO should request these and any other ongoing relevant private treatment records and associate them with the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  Additionally, any relevant ongoing or outstanding VA medical records regarding any of the claims should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records he wants considered, including those he alluded to in his April 2015 statement.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.  

The RO should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

2.  Obtain an addendum opinion to the March 2010 VA examination and opinion.  If the examiner deems it necessary, arrange for the Veteran to undergo a VA examination to determine the etiology of the Veteran's cervical spine condition and lumbar spine condition.  The file must be made available to the examiner, and the examiner must specify in the report that the file was reviewed.  In light of the evidence submitted in April 2015 and any other relevant medical evidence added to the file since the March 2010 VA examination and opinion, please provide an opinion on the following:   

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine condition is related to his time in active duty service?  

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine condition is related to his time in active duty service?  

Please provide the rationale for any opinion expressed.   The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims of service connection.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


